TJOFLAT, Circuit Judge,
concurring specially:
I concur in all of the majority opinion except Part IV; several serious considerations compel my dissent to that remaining portion of the opinion.
The majority extends to civil actions the rule that this circuit established, sitting en banc, in the criminal case of United States v. James, 590 F.2d 575 (5th Cir.), cert. denied, 442 U.S. 917, 99 S.Ct. 2836, 61 L.Ed.2d 283 (1979). James, we said, presented an “appropriate opportunity ... to establish a new standard and procedure for handling the admissibility of co-conspirator statements in criminal conspiracy trials.” James, 590 F.2d at 578 (emphasis added). Admittedly, the logic the James court employed could be made to apply to all statements susceptible to a hearsay objection. James, 590 F.2d at 593 (Tjoflat, J., concurring specially). Nevertheless, the issue in James was specifically framed in terms of the circumstances that criminal conspiracy trials present. This factor, coupled with the significance of the holding, mandates a narrow, precise reading of the case’s precedential value. Extension of the James rule to civil actions, based solely on the authority of James, is an inappropriately broad application of the case. Proper resolution of hearsay questions in civil actions, therefore, should turn upon application of the federal rules of evidence, without the alterations effected by the judicial “gloss” of James.
Moreover, I feel it necessary to reiterate my belief that James effectuated a judicial re-write of the Federal Rules of Evidence. Substantive alteration of federal rules is not within the purview of this court; extension of such judicial re-writing to situations distinct from that which gave rise to the initial transgression simply exacerbates the offense. See James, 590 F.2d at 584-594 (Tjoflat J., concurring specially).